DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on October 30, 2020.
Claims 6 and 11-20 are cancelled.
Claim 31 is added. 
Claims 1-5, 7-10, and 21-31 are pending.
Claims 1-5, 7-10, and 21-31 are examined.
This Office Action is given Paper No. 20210311 for references purposes only.

Claim Objections 
Claims 1, 8, and 23 are objected to because they recite “receiving electronic marketing content.” Examiner assumes that Applicant intended “receiving the electronic marketing content.” Appropriate correction is required.
Claim 31 is objected to because it recites “based on the comparative effective.” Examiner assumes that Applicant intended “based on the comparative effect.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, 21, 23, and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilic et al. (US 2016/0036887) in view of Paprocki (US 2014/0032265). 

Claims 1, 8, 23
Ilic discloses:
tracking one or more interactions (e.g. check in, recommend, see [0027, 0029]) of a subscribing user (user, see [0024]) with regard to electronic marketing content (content, see [0018-0020]) from a marketing source (third party system, see [0018-0020]);
applying an un-subscription model (machine learning model, see [0054]) to the one or more interactions of the subscribing user to determine a likelihood that the subscribing user will un-subscribe (likelihood of a user unsubscribing, see 
determining whether the un-subscription score exceeds a threshold (threshold, see [0051]) that the subscribing user will un-subscribe from receiving electronic marketing content from the marketing source in response to receiving the electronic marketing communication from the marketing source via the first electronic communication channel;
if the un-subscription score does not exceed the threshold, providing the electronic marketing communication to the subscribing user via the first electronic communication channel (provide notification if value less than threshold, see [0051]); and
if the un-subscription score exceeds the threshold, providing the electronic marketing communication to the subscribing user via a second electronic communication channel (e.g. push notification, email, see [0046]).
Ilic does not disclose:
Determining… un-subscribe;
Generating… values.
Paprocki teaches:
determining weighted interaction values associated with the one or more interactions (activities may be weighted differently, some activities may be 
generating an un-subscription score (activity score, see [0071]) by combining the weighted interaction values.
Ilic discloses determining the likelihood that a user will unsubscribe from marketing content. Ilic does not disclose determining weighted interaction values and generating a un-subscription score, but Paprocki does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the electronic notifications of Ilic with the weighted values of interactions and un-subscription score of Paprocki because 1) a need exists for generating a personalized set of content objects for a user (see Ilic [0003]); and 2) a need exists for accurate information that leads to effective targeted marketing (see Paprocki [0002]). Determining weighted interaction values and generating a un-subscription score helps to determine user engagement (see Paprocki [0070]). User engagement can be useful in targeted marketing.

Claims 2, 26
Furthermore, Ilic discloses:
tracking the one or more interactions of the subscribing user with regard to the electronic marketing content comprises analyzing one or more interactions of the subscribing user with emails (emails, see [0034]) including the electronic marketing content from the marketing source.

Claims 3, 26
Furthermore, Ilic discloses:
tracking the one or more interactions of the subscribing user with regard to the electronic marketing content comprises analyzing one or more interactions of the subscribing user with a website (website, see [0025]) associated with the marketing source.

Claim 4
Furthermore, Paprocki teaches:
tracking the one or more interactions of the subscribing user with regard to the electronic marketing content comprises identifying a recency (recency of engagement, see [0119]) with which the electronic marketing content from the marketing source has been provided to the subscribing user.

Claim 5
Furthermore, Ilic discloses:
tracking the one or more interactions of the subscribing user with regard to the electronic marketing content comprises tracking multiple types of interactions (e.g. check in, recommend, see [0027, 0029]) performed by the subscribing user with regard to the electronic marketing content;
determining the weighted interaction values (coefficients, see [0032]) associated with the one or more interactions of the subscribing user comprises determining weighted interaction values for the multiple types of interactions (e.g. sending message, post content, comment, see [0032]).

Claims 7, 25
Furthermore, Ilic discloses:
the first electronic communication channel comprises an email messaging platform (email, see [0046]), and wherein the second electronic communication channel comprises a text messaging platform (text, see [0046]), an instant messaging platform, a social media platform, or a website associated with the marketing source.

Claim 9
Furthermore, Ilic discloses: 
analyzing one or more interactions of the subscribing user with a website (website, see [0025]) associated with the marketing source.
analyzing one or more interactions (user actions, see [0033]) of the subscribing user with electronic marketing content from the marketing source sent via the first electronic communication channel; and
identifying a frequency (frequency of access, see [0033]) with which electronic marketing content been provided to the subscribing user.

Claim 10
Furthermore, Ilic discloses:
combine the weighted interaction values by combining a first weighted interaction value associated with a first type of interaction performed by the subscribing user with regard to the electronic marketing content and a second weighted interaction value associated with a second type of interaction performed by the subscribing user with regard to the electronic marketing content (weights for each factor may change according to the type of action, see [0032-0033]).

Claim 21
Furthermore, Ilic discloses:
determine a first threshold value (appropriate/separate threshold, see [0051, 0053]) associated with a first probability (probability, see [0032, 0045]) that the subscribing user will un-subscribe (unsubscribe, see [0043, 0050]) from receiving electronic marketing content; 
determine a second threshold value (appropriate/separate threshold, see [0051, 0053]) associated with a second probability (probability, see [0032, 0045]) 
wherein the instructions, when executed by the at least one processor, cause the computer system to determine whether the un-subscription score exceeds the threshold that the subscribing user will un-subscribe from receiving electronic marketing content by determining whether the unsubscription score exceeds the first threshold value or the second threshold value (see [0050-0053]).

Claims 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilic, in view of Paprocki, and further in view of Ramberg et al. (US 2015/0363801).

Claim 27
Ilic in view of Paprocki discloses the limitations above. Ilic in view of Paprocki does not disclose:
Identifying… un-subscribed;
Identifying… un-subscribed;
Determining… correlation.
Ramberg teaches:
identifying a first correlation between a first interaction of the subscribing user and the interactions of the other users who previously un-subscribed (elements correlated with user’s propensity to transfer from negative class to positive class, see [0049], figure 2A);
identifying a second correlation between a second interaction of the subscribing user and the interactions of the other users who previously un-subscribed (elements correlated with user’s propensity to transfer from negative class to positive class, see [0049], figure 2A);
determining that the first correlation corresponds to a higher correlation than the second correlation (see figures 2A, 2B). 
Ilic in view of Paprocki teaches determining the likelihood that a user will unsubscribe from marketing content using weighted interaction values and a un-subscription score. Ilic in view of Paprocki does not teach identifying correlations and determining which correlation is higher, but Ramberg does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the electronic notifications of Ilic, in view of Paprocki, with the correlation of Ramberg because 1) a need exists for generating a personalized set of content objects for a user (see Ilic [0003]); 2) a need exists for accurate information that leads to effective targeted marketing (see Paprocki [0002]); and 3) a need exists for analyzing subscribers in order to estimate the likelihood that a given user will unsubscribe (see Ramberg [0002]). Determining correlations between the subscribing user and users who previously un-subscribed will help to determine the likelihood of unsubscription.

Claim 28
Furthermore, Ramberg teaches:
associating the first interaction of the subscribing user with a first weight value (weighted, see [0057]); and 
associating the second interaction of the subscribing user with a second weight value that is lower than the first weight value (weighted, see [0057-0059]).

Claim 29
Furthermore, Ramberg teaches:
determining that the first correlation corresponds to the higher correlation than the second correlation comprises determining that the first interaction is more frequent (see [0057-0058]) than the second interaction among the interactions of the of the other users who previously un-subscribed.

Claim 30
Furthermore, Ramberg teaches:
determining that the first interaction corresponds to a first set of interactions of the other users, the first set of interactions having a first proximity (distance further, see [0059]) to an un-subscription of the other users and the first proximity indicating that the first set of interactions occurred just prior to the un-subscription of the other users (pasts of the members of positive class includes properties immediately prior to becoming members, see [0043-0044]);
determining that the second interaction corresponds to a second set of interactions of the other users, the second set of interactions having a second proximity (distance nearer, see [0059]) to the un-subscription of the other users; and 
determining that the first proximity is less (smaller weighted, see [0059]) than the second proximity.

Claim 31
Ilic in view of Paprocki discloses the limitations above. Ilic in view of Paprocki does not disclose:
Determining… interaction;
Based… value;
Associating… value.
Ramberg teaches:
determining a comparative effect (elements correlated with user’s propensity to transfer from negative class to positive class, see [0049], figure 2A) of a first interaction of the subscribing user on the likelihood that the subscribing user will un-subscribe in relation to a second interaction of the subscribing user, the comparative effect indicating that the first interaction is associated with a greater likelihood that the subscribing user will un-subscribe than the second interaction; and 
based on the comparative effective: associating the first interaction with a first weight value (weighted, see [0057]); and 
associating the second interaction with a second weight value that is lower than the first weight value (weighted, see [0057-0059]).
Ilic in view of Paprocki teaches determining the likelihood that a user will unsubscribe from marketing content using weighted interaction values and a un-.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilic, in view of Paprocki, and further in view of Lazarus et al. (US 6,430,539).

Claim 22
Ilic in view of Paprocki discloses the limitations above. Ilic in view of Paprocki does not disclose:
Determine… chart.
Lazarus teaches:
determine the threshold that the subscribing user will un-subscribe from receiving electronic marketing content from the marketing source utilizing a lift chart (lift chart, see C31 L13-29, C34 L20-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the electronic notifications of Ilic, in view of Paprocki, with .

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ilic, in view of Paprocki, and further in view of Zhou et al. (US 2016/0132892). 

Claim 24
Ilic in view of Paprocki discloses the limitations above. Ilic in view of Paprocki does not disclose:
Determining… unsubscribed;
Associating… unsubscribed.
Zhou teaches:
determining that a first interaction (e.g. share, see [0051]) of the subscribing user is more frequent than a second interaction (e.g. save, see [0051]) of the subscribing user among the interactions of the other users who previously unsubscribed; and
associating a first weight value (weight of 0.5 for share, see [0051]) with the first interaction that is higher than a second weight value (weight of 0.2 for save, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the electronic notifications of Ilic, in view of Paprocki, with the different weight values of Zhou because 1) a need exists for generating a personalized set of content objects for a user (see Ilic [0003]); 2) a need exists for accurate information that leads to effective targeted marketing (see Paprocki [0002]); and 3) a need exists for understanding customer satisfaction in a continuous manner (see Zhou [0003]). Associating different weight values with different interactions will help in understanding which interactions are more likely to lead to unsubscribing.   

Response to Arguments
Applicant argues that the prior art does not disclose determining weighted interaction values, wherein the weighted interaction value of an interaction indicates an effect of the interaction on the likelihood that the subscribing user will unsubscribe. Applicant further argues that the prior art does not disclose generating an un-subscription score. 
Please see new mapping. 

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621